      Case 8:16-cv-00952-JDW-AAS Document 145 Filed 01/24/19 Page 1 of 1 PageID 4260
                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                          Sam M. Gibbons U.S. Courthouse
                                                Office of the Clerk
                                             801 North Florida Avenue
                                                 Tampa, FL 33602
                                                  (813) 301-5400
                                              www.flmd.uscourts.gov
Elizabeth M. Warren                                                                             Keshia M. Jones
Clerk of Court                                                                           Tampa Division Manager

DATE: January 24, 2019

TO:    Clerk, U.S. Court of Appeals for the Eleventh Circuit

MELANIE GLASSER,

       Plaintiff,

v.                                                                Case No: 8:16-cv-952-T-27AAS

HILTON GRAND VACATIONS COMPANY, LLC,

       Defendant.


                      CERTIFICATE OF READINESS OF RECORD ON APPEAL
                                          AND RECORD ON APPEAL


U.S.C.A. Case No.:             18-14499-JJ

Pursuant to Federal Rules of Appellate Procedure 11(c), the Clerk of the United States District Court for the
Middle District of Florida hereby certifies that the record is complete for purposes of this appeal. Forwarding
the following:
•        Record on Appeal:

               1       Volumes of ORIGINAL SEALED Pleadings (DOC 65 & 66)

                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/LS, Deputy Clerk
